Citation Nr: 0737905	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-22 494	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
December 1982.  He also had service in the Utah Army National 
Guard from February 1996 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In July 2007, the veteran testified at a hearing before the 
Board.  At that time, the veteran indicated that he no longer 
desired to pursue an appeal for entitlement to an increased 
rating for service-connected disability of the right ankle.  
Therefore, the Board finds that the appeal of that claim has 
been withdrawn.  See 38 C.F.R. § 20.204 (2007).


REMAND

The veteran contends that he has a current back disability 
and a left knee disability that are related to injuries that 
he sustained during active military service, including 
service with the Utah Army National Guard.  Thus, he believes 
he should be awarded service connection for those two 
disabilities.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Active military service includes any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled from a disease or injury incurred or aggravated 
in line of duty and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2007).  INACDUTRA 
is duty other than full-time duty prescribed for Reserves.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

With respect to his back, the veteran asserts that he injured 
his back in January 2004 in connection with National Guard 
duty.  Specifically, he states that he was unloading luggage 
from an aircraft and twisted his back while handling heavy 
bags.  

A review of the service medical records (SMRs) reveals that 
the veteran experienced low back pain and numbness in his 
legs on January 10, 2004.  This occurred after lifting 
luggage while unloading an aircraft during ACDUTRA at Camp 
Dodge in Iowa.  A January 20, 2004 record provided a 
diagnosis of acute lumbar spine strain and the injury was 
determined to have been incurred in the line of duty.  An 
April 2004 MRI reflected mild arthritic changes of the 
zygapophyseal joints of the lumbar spine with no disc 
herniation.  The veteran was then put on permanent physical 
profile, partly due to low back pain, until his discharge 
from the National Guard in June 2005.

The veteran's SMRs also contain complaints of low back pain 
during his active military service with the United States 
Army.  Records from 1980 indicate that the veteran injured 
his back when he fell while playing Frisbee.  Examinations 
were normal at that time.  Through statements and testimony, 
the veteran has suggested that the injury in 1980 resolved 
and that he is primarily concerned with the back injury from 
January 2004 when he was with the Army National Guard.

In October 2005, the veteran was afforded a VA examination in 
connection with the claim.  The examiner noted the veteran's 
two documented back injuries.  The veteran complained of 
constant low back pain with radiating numbness to the legs.  
The examiner diagnosed the veteran with degenerative 
arthritis of the lumbar spine based on an x-ray report.  
After reviewing the claims file, the examiner gave the 
opinion that it was less likely than not that the veteran's 
current arthritis of the lumbar spine was related to either 
the injury in 1980 or the injury in 2004.  The examiner 
stated that the veteran's arthritis developed over time as 
the result of normal wear and tear.  Particularly with 
respect to the injury in 2004, the examiner stated that 
arthritis would not result from an injury that occurred just 
18 months prior.  (During his hearing, the veteran took issue 
with the results from this examination.  He stated that the 
examiner did not actually examine him, but merely asked him a 
few questions and then sent him for x-rays.)

The veteran submitted private opinion letters from M.J., 
M.D., and T.C.S., M.D, dated in February 2007.  Dr. M.J. 
believed that the veteran developed chronic back pain and 
myofascial pain syndrome as a direct result of the back 
injury in 2004 while the veteran was serving in the military.  
He reasoned that, because the veteran apparently had no back 
pain prior to the injury, it was error to relate the current 
back pain to a prior time period.

Dr. T.C.S. noted the veteran's history of a back injury in 
January 2004 while unloading luggage in the National Guard.  
He stated that the veteran had had chronic complaints of back 
pain since the injury.  Dr. T.C.S. gave the opinion that the 
veteran's current complaints of chronic low back pain were 
related to the injury in January 2004.  Dr. T.C.S. stated 
that was so, because the veteran did not have low back 
problems for at least 20 years prior to the injury and he was 
injured in the line of duty.

Given the state of the evidence, the Board finds that further 
development is necessary regarding the claim of service 
connection for a back disability.  The veteran should be 
scheduled for another VA examination in order to obtain a 
well-reasoned medical opinion pertaining to the nature and 
etiology of any back disability.  The examination and opinion 
is necessary to clarify whether the veteran's current 
complaints of low back pain are manifestations solely from 
arthritis of the lumbar spine or another low back disability 
such as lumbar strain.  Additionally, a medical nexus opinion 
is necessary in order to determine whether any current back 
disability is related to the veteran's active military 
service, including his National Guard duty.  This is 
important in light of the conflicting opinions of record.

Regarding the left knee claim, the Board finds that further 
development is also necessary.  For this issue, the veteran 
asserts that he injured his left knee during his regular Army 
service.  Specifically, he states that he fell while running 
during physical training and hit his left knee on the ground.

The veteran's SMRs reflect complaints of left knee pain in 
February 1982.  The records note that the veteran fell on his 
knee during physical training.  Initially, there was 
tenderness, swelling, and decreased range of motion of the 
left knee.  Subsequent examinations were unremarkable despite 
continuing complaints of left knee pain.  The veteran was 
variously diagnosed with left knee contusion, bruise, and 
strain.  The separation examination from that period of 
service was normal.

Although there are no post-service medical records pertaining 
to treatment of the left knee, the veteran was given a 
permanent physical profile in 1997 while serving in the 
National Guard.  The medical condition was listed as knee 
pain.  The veteran was retained but with a limitation on 
running.  Knee pain was listed in the veteran's physical 
profile until his discharge in June 2005.  The veteran 
maintains that the knee pain noted in the National Guard 
records is related to the left knee injury from 1982.

VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

A review of the file does not reflect that the veteran has 
been provided a medical examination with respect to the left 
knee claim.  The October 2005 VA examination only pertained 
to claims concerning the back and the right ankle.  Under 
these circumstances, an examination is warranted.  This is so 
because it is established that the veteran sustained a left 
knee injury during his active military service in 1982.  
Although there is no current diagnosis regarding the left 
knee, the veteran is competent to testify to recurrent left 
knee pain, which could be a possible symptom of a current 
left knee disability.  Moreover, left knee pain was noted in 
the veteran's National Guard records as recently as 2005.  
Consequently, in addition to the opinion regarding the back, 
a well-reasoned medical opinion should be obtained to address 
the nature and etiology of any left knee disability.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule an examination to determine 
the nature and etiology of any back and 
left knee disability.  Schedule it with 
an appropriate examiner other than the 
examiner from the October 2005 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner.  All necessary tests 
and studies should be conducted.

The examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probability that any 
back or left knee disability is related 
to the veteran's military service, 
including his National Guard periods of 
ACDUTRA and INACDUTRA.  Consideration 
should be given to the back injuries in 
1980 and 2004 and the left knee injury in 
1982.  To the extent possible, the 
examiner should reconcile the opinion of 
the October 2005 VA examiner and the 
February 2007 opinions of Dr. M.J. and 
Dr. T.C.S., regarding the etiology of a 
current back disability.  All diagnosed 
back and knee disabilities, not just 
arthritis, should be addressed.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

